Citation Nr: 0509289	
Decision Date: 03/29/05    Archive Date: 04/07/05

DOCKET NO.  03-19 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased evaluation for service-connected 
lymphedema of the left foot and ankle, currently rated 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel






INTRODUCTION

The veteran served on active duty from April 1975 to April 
1978.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which granted the veteran an 
increased evaluation, from 10 percent to 20 percent, for 
service-connected lymphedema of the left ankle and foot.  The 
veteran has timely appealed this determination and contends 
that a higher evaluation is warranted for his vascular 
disability.


FINDINGS OF FACT

Lymphedema of the left ankle and foot is currently manifested 
by persistent edema with pain and swelling, necessitating the 
use of an elastic stocking to enhance circulation.


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 20 
percent for service-connected lymphedema of the left ankle 
and foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.104, Diagnostic Code 7121 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Veterans Claims Assistance Act of 2000, implemented in 
38 U.S.C.A. §§ 5103, 5103A (West 2002), now requires VA to 
assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  VA has issued regulations to 
implement the Veterans Claims Assistance Act of 2000.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2004)).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The 
provisions of the VCAA and the implementing regulations are 
accordingly applicable.  See Holliday v. Principi, 14 Vet. 
App. 280 (2001) (the Board must make a determination as to 
the applicability of the various provisions of the VCAA to a 
particular claim).

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in March 2002 
and January 2004, in which it provided the veteran with an 
explanation of how VA would assist him in obtaining necessary 
information and evidence.  The veteran has been made aware of 
the information and evidence necessary to substantiate his 
claim and has been provided opportunities to submit such 
evidence.  A review of the claims file also shows that VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim during the 
course of this appeal.  Pursuant to VA's receipt in March 
2002 of the veteran's application to reopen his claim for a 
rating increase, it has obtained VA and private medical 
records that relate to his treatment for lymphedema of his 
left ankle and foot for the period from 1998 - 2003 and has 
associated this evidence with his claims file.  The veteran 
was also provided with a VA examination in June 2002 that 
addressed the increased rating claim on appeal, as well as an 
examination in May 2004 that addressed the orthopedic aspects 
of his left foot and ankle.  Finally, the veteran has not 
identified any additional, relevant evidence that has not 
otherwise been requested or obtained.  He has been notified 
of the evidence and information necessary to substantiate his 
claim, and he has been notified of VA's efforts to assist 
him. (See Quartuccio v. Principi, 16 Vet. App. 183 (2002).)  
As a result of the development that has been undertaken, 
there is no reasonable possibility that further assistance 
will aid in substantiating the claims.  For these reasons, 
further development is not necessary to meet the requirements 
of 38 U.S.C.A. §§ 5103 and 5103A.
After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  The standard of review for 
cases before the Board is as follows: when there is an 
approximate balance of evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 
C.F.R. §§ 3.102, 4.3 (2004).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the United States Court of Appeals for 
Veterans Claims (Court) stated that "a (claimant) need only 
demonstrate that there is an 'approximate balance of positive 
and negative evidence' in order to prevail."  To deny a 
claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. At 54.

Factual Background and Analysis

Disability evaluations are determined by the application of 
VA's SCHEDULE FOR RATING DISABILITIES (Schedule), which is based 
on average impairment of earning capacity.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. Part 4 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment.  Evaluations are based upon lack of 
usefulness of the part or system affected, especially in 
self-support.  38 C.F.R. § 4.10 (2004).

The history of the current claim shows that by rating action 
of July 1978, the RO granted the veteran service connection 
and a 10 percent evaluation for lymphedema of the left ankle 
and foot, secondary to cellulitis, and rated it as a single 
disabling entity.  This award was made effective in April 
1978.  The present appeal stems from a March 2002 application 
to reopen the claim for an increased evaluation, for which 
the veteran has been granted a rating increase to 20 percent 
by RO decision of August 2002.  Therefore, as the veteran's 
entitlement to VA compensation for the aforementioned 
disability has already been established and the only matter 
in controversy is an increased disability rating, the Board 
need only concern itself with evidence showing the present 
level of impairment caused by the disability at issue.  See 
Francisco v. Brown, 7 Vet. App. 55 (1994).

The veteran's service-connected lymphedema of his left foot 
and ankle is currently rated 20 percent disabling under the 
provisions of 38 C.F.R. § 4.104, Diagnostic Code 7121 for 
post-phlebitic syndrome affecting a lower extremity.  This 
schedule provides for the assignment of a noncompensable 
evaluation when the evidence demonstrates the presence of 
venous disease manifested by asymptomatic palpable or visible 
varicose veins.  Assignment of a 10 percent evaluation is 
warranted when the evidence demonstrates the presence of 
venous disease manifested by intermittent edema of extremity 
or aching and fatigue in leg after prolonged standing or 
walking, with symptoms relieved by elevation of extremity or 
compression hosiery.  Assignment of a 20 percent evaluation 
is warranted when the evidence demonstrates the presence of 
venous disease manifested by persistent edema, incompletely 
relieved by elevation of extremity, with or without beginning 
stasis pigmentation or eczema.  Assignment of a 40 percent 
evaluation is warranted when the evidence demonstrates the 
presence of venous disease manifested by persistent edema and 
stasis pigmentation or eczema, with or without intermittent 
ulceration.  Assignment of a 60 percent evaluation is 
warranted when the evidence demonstrates the presence of 
venous disease manifested by persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration.  Assignment of a 100 percent evaluation is 
warranted when the evidence demonstrates the presence of 
venous disease manifested by massive, board-like edema with 
constant pain at rest.

The private and VA medical records dated 1998 - 2003 that are 
associated with file and pertain to the veteran's treatment 
for lymphedema of his left foot and ankle show that the 
symptoms associated with this disability include persistent 
pain and swelling due to venous insufficiency, for which he 
wore a special stocking to assist in the circulation of 
blood.  VA examinations conducted in 2002 and 2004 revealed 
normal pedal pulses with edema and tenderness of the affected 
ankle and foot.  No gait abnormalities were noted and there 
were no functional limitations on standing, walking, or 
weightbearing observed.  Examination of the skin revealed no 
eczema, ulcerations, or abnormal discoloration.

Applying the regulatory criteria to the objective medical 
evidence, the Board is unable to conclude that the veteran's 
lymphedema of his left ankle and foot are productive of the 
requisite symptomatology contemplated in the rating schedule 
to warrant the assignment of a 40 percent evaluation.  The 
evidence does not demonstrate that his lymphedema is 
manifested by skin disease with related ulcerations.  
Therefore, as the current state of his disability more 
closely approximates the constellation of symptomatology 
contemplated in the rating schedule for a 20 percent 
evaluation, his claim for a rating increase must be denied.  
See 38 C.F.R. § 4.7 (2004).  Because the evidence in this 
case is not approximately balanced with regard to the merits 
of the claim, the benefit-of-the-doubt doctrine does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The claim for an increased evaluation in excess of 20 percent 
for service-connected lymphedema of the left foot and ankle 
is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


